ADVISORY ACTION
Applicant(s)’ Remarks filed 07/26/2022 has been fully considered but are not persuasive for the following reasons:
The Applicant(s) alleges that “Referring to FIG. 5, Honda describes determining (S11-S14) whether optimal conditions (e.g., a threshold amount of time has passed, the watch is outdoors for a threshold amount of time, and the watch is facing the sun) exists. If the optimal conditions exist, a reception process to receive position and time information is performed (S16). If the optimal conditions do not exist, a reception process to receive time information is performed.
Referring to FIG. 8, Honda describes the reception process to receive time information as including:
capturing (S22) a satellite; 
if the satellite is captured, determining (S26) whether time information is acquired; 
if time information is acquired, stopping (S28) GPS reception and displaying (S29) reception success and acquired time information; and 
if time information is not acquired and if time out occurs, stopping (S24) GPS reception and displaying (S25) reception failure and current internal time. 
Referring to FIG. 9, Honda describes the reception process to receive position and time information as including:
determining (S31) whether four satellites have been acquired;
if four satellites have been acquired, determining (S36) whether ephemeris parameter, that is required to calculate position, is sent from the captured satellites, and determining whether positioning information has been acquired; 
if the ephemeris parameter is set and positioning information has been acquired, stopping (S28) GPS reception, and displaying (S39) reception success and acquired position and time information.
Honda does not expressly or inherently describe the position information acquired in steps S36, S28 and S39, is acquired by performing positioning calculation using: 
(1) the date and time information (in S29) first acquired from a single positioning satellite; and 
(2) predicted orbit data of multiple satellites, the predicted orbit data being preliminarily stored in a memory. 
This point is also clearly demonstrated in FIG. 5, where the reception process (S16) to receive position and time information is separate from and does not receive any input from the reception process (S15) to receive time information. 
Therefore, Honda does not expressly or inherently describe:
a processor, wherein the processor
obtains date and time information included in radiowaves received via a receiver from a single positioning satellite which is acquired first after a start of receipt of radiowaves,
wherein, when the processor receives radiowaves via the receiver from multiple satellites which include the single positioning satellite and which are required for a positioning calculation, the processor performs the positioning calculation using the date and time information and predicted orbit data of the multiple positioning satellites, the data being preliminarily stored in a memory. 
as recited in claim 1. 
Based on the foregoing discussion, it must be concluded that each and every element as set forth in claim 1 is not found, either expressly or inherently described, in Honda. Therefore, claim 1 is not anticipated by Honda.” [Applicant(s)’ Remarks – Pgs. 3 thru 4].
Contrary to Applicant(s)’ arguments, Honda discloses “the processor performs the positioning calculation using the date and time information and predicted orbit data of the multiple positioning satellites, the data being preliminarily stored in a memory” (as claimed in claim 1). Specifically, Honda recites that “the navigation message transmitted from the GPS satellites contains subframe data such as a preamble and the TOW (Time of Week). The subframe data includes the week number, satellite correction data, the ephemeris, and the almanac” [0101]. It is noted that a person of ordinary skill in the art would recognize that subframe data collected from GPS satellites inherently contains satellite clock. Honda additionally discloses that “each GPS satellite has an atomic clock on board and each satellite therefore keeps the time” [0005]. In other words, it is implicit in the system of Honda that satellites signals sent from the captured GPS satellites encompass date and time and orbit data. Received satellite navigation message is then used during the positioning information acquisition process for acquiring the positioning information, as recited in Honda [0102].
Furthermore, it is noted that the predicted orbit data being preliminarily stored in a memory is implicit in the system of Honda, because it is inherent in the system design that collected data has to be stored in the memory in order to be utilized for any further processing.
Consequently, and given the broadest, most reasonable interpretation of the claim language, Honda is considered to teach independent claim 1. Similar arguments have been presented for independent claims 19 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant(s) states that dependent claims 2 thru 13 and 21 depend from and incorporate by reference all the elements of the independent claim 1, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Honda is still considered to teach independent claim 1. Consequently, dependent claims 2 thru 13 and 21 status maintain rejected.
Examiner’s Notes
Although Applicant(s)’ Remarks has been concluded to be not persuasive under the broadest, most reasonable interpretation of the claim language, the Examiner takes notes that amendment(s) could be made to overcome the prior art of record. The Examiner invites Applicant(s) to schedule an interview to discuss the scope of claims and applicable prior art.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner and the additional related prior art made of record that is considered pertinent to Applicant’s disclosure to further show the general state of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama et al (JP 2016-008921A) discloses a positioning unit measuring the position of the device based on the satellite orbit information and the time information.
Zhang et al (US 2008/0238765 A1) discloses devices and methods for determining position information using predictions of future satellite states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648